Atkinson, J.
1. The lengthy document that in the bill of exceptions is treated as a motion to dismiss the motion for a new trial, which merely states specified “objections of defendants to the motion for new trial as amended, and to the so-called brief of the evidence approved and filed June 30th, 1923,”. does not show cause for dismissing the motion for new trial.
2. This case is within the general rule (Civil Code, § 6204) that the first grant of a new trial will not be disturbed, where the verdict was not demanded by the law and the facts.

Judgment affirmed.'


All the Justices concur.